Citation Nr: 1404055	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  98-15 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for acne.

2.  Entitlement to service connection for an eye disorder, to include as due to an undiagnosed illness and in-service use of Accutane.

3.  Entitlement to service connection for a smell disorder, to include as due to an undiagnosed illness and in-service use of Accutane.

4.  Entitlement to service connection for a disorder manifested by multiple joint and muscle pain, to include as due to an undiagnosed illness and in-service use of Accutane.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from May 1988 to May 1992.  Service in Southwest Asia during the Persian Gulf War is indicated by the evidence of record.

These matters come before the Board of Veteran's Appeals (the Board) on appeal from a September 1997 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that rating decision, the RO denied the Veteran's claims of entitlement to service connection for: cardiomyopathy; dry eyes with conjunctivitis; migraine headaches; gastroenteritis; adjustment disorder with anxious mood and sleep disorder; cystic acne and eczematous areas of the hands and cystic lesions of the left posterior neck and upper arms; a smelling disorder; and joint and muscle pain.  The Veteran initiated an appeal of that decision, which was perfected with the timely submission of his substantive appeal (VA Form 9) in September 1998.

In July 1999, the Board denied all of the Veteran's claims except for the claim of entitlement to service connection for a cardiovascular disorder, which was remanded for additional development.  The Veteran duly appealed the Board's January decision to the United States Court of Appeals for Veterans Claims (Court).  
In November 2000, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand for readjudication of the Veteran's claims in light of the then very recently passed Veterans Claims Assistance Act of 2000 (VCAA).  In an order dated in December 2000, pursuant to the Joint Motion for Remand, the Court vacated and remanded the portion of the Board's decision which denied all claims other than that for entitlement to service connection for a cardiovascular disorder.

In April 2002 and in January 2004, the Board remanded these matters for further development.  Then, in November 2006, the Board requested that an independent medical expert (IME) provide a medical opinion on an unresolved and complex medical matter in the case.  In February 2007, the Board received the requested IME opinion.  The Board requested an addendum opinion from the same IME in September 2007, which was received at the Board in October 2007. 

In February 2008 and April 2010, the Board again remanded the claims. 

In a July 2012 decision, the denied service connection for a cardiovascular disorder and a skin disorder in that decision, and reopened a previously denied claim for service connection for cystic acne.  The Board then remanded the remaining issues of entitlement to service connection for acne, an eye disorder, a gastrointestinal disorder, migraine headaches, an acquired psychiatric disorder and a sleep disorder, a smell disorder, and a disorder manifested by multiple joint and muscle pain.  

In an April 2013 rating decision, the Appeals Management Center (AMC) granted service connection for migraine headaches, irritable bowel syndrome (IBS) (formerly claimed as gastroenteritis) and expanded the already-service-connected disability of posttraumatic stress disorder (PTSD) to PTSD with bipolar features and insomnia.  The PTSD disability was formerly rated as 50 percent effective from October 2005 and was increased to 70 percent effective from February 2013.  These awards represented grants of the full benefits sought as they were awards following claims for service connection.  If the Veteran disagrees with the percentage disability assigned, he would need to express his disagreement with this determination, and the Agency of Original Jurisdiction (AOJ) would then be required to issue a statement of the case (SOC).  The Board does not have jurisdiction over the issue of the disability rating for his psychiatric disability at present.  The task of informing the Veteran of the present posture of this claim is referred to the AOJ for appropriate action. 

The Board again remanded the current matters on appeal in June 2013 for compliance with the previous remand directives and for additional development. 

As noted in the previous Board remands, the issue of whether new and material evidence has been presented to reopen a claim for a cardiovascular disorder due to in-service use of Accutane has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's February 1988 examination prior to enlistment shows he was evaluated with acne, characterized as few cysts, and he reported a history of acne problems since he was 15 years old and he had sought treatment from a private dermatologist.  

2.  The Veteran's pre-existing acne was likely aggravated by his period of active service.  

3.  Myopia is a congenital or developmental defect and is not a disability for VA compensation purposes, and the competent evidence does not demonstrate that the Veteran's myopia was subjected to a superimposed disease or injury which created additional disability.

4.  The preponderance of the competent evidence of record is against a finding that the Veteran's dry eye and conjunctivitis disorders had an onset during his period of service, or are otherwise related to his period of service. 

5.  The Veteran's current diagnosed blepharitis is likely secondary to his acne disability.

6.  The preponderance of the competent medical evidence of record is against a finding that the Veteran has a current diagnosed disability manifested by his complaints of occasional altered sense of smell, to include as a manifestation of an undiagnosed illness. 

7.  The Veteran's current complaints of multiple joint and muscle pain have been associated with a diagnosis of arthritis of multiple joints, and the preponderance of the medical evidence is against a finding that his arthritis is otherwise related to his period of service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for acne have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.306 (2013).

2.  The criteria for entitlement to service connection for blepharitis have been met.  38 U.S.C.A. §§ 1110, 1113(b), 1117, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  The criteria for entitlement to service connection for altered sense of smell have not been met.  38 U.S.C.A. §§ 1110, 1113(b), 1117, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

4.  The criteria for entitlement to service connection for multiple joint and muscle pain have not been met.  38 U.S.C.A. §§ 1110, 1113(b), 1117, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Stegall Concerns 

In April 2002 and January 2004, the Board remanded all of the claims currently on appeal for further evidentiary and procedural development.  In May 2006, the VA Appeals Management Center (AMC) issued an SSOC, which continued to deny the Veteran's claims. 

In February 2008, the Board instructed the Veterans Benefit Administration (VBA) to send the Veteran a corrective VCAA notice, to obtain any additional medical records identified by the Veteran, and readjudicate the claims.  Thereafter, an April 2008 VCAA letter complying with the Board's remand instructions was sent to the Veteran, additional records were associated with the claims folder to the extent possible, and the claims were readjudicated in a May 2009 SSOC. 

In April 2010, the Board remanded these matters to obtain records from the Social Security Administration (SSA) and to readjudicate the claims.  SSA records were associated with the claims folder and the claims were readjudicated in an April 2011 SSOC.  In July 2012, the Board remanded the matters to obtain additional medical records and readjudicate the claims. 

Most recently, in June 2013, the Board remanded for compliance with its previous remand directive, to include obtaining an addendum medical opinion for the Veteran's altered sense of smell and multiple joints/muscle pain claims, and the readjudication of all the Veteran's remaining claims in conjunction with the additional evidence.  The claims were most recently readjudicated in a September 2013 SSOC.  Thus, all of the Board's remand instructions over the years have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

2.  VA's Duty to Notify and Assist 

In correspondence dated in December 2004, May 2006, and April 2008, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide. He was also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). The claims were subsequently readjudicated in a September 2013 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal period.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims and he has declined to do so.  Therefore, the duties to notify and assist have been met.

3.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To prevail on a general claim for service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.


Undiagnosed Illness Claims 

The Veteran's DD 214 confirms that he served in the Southwest Asia theater of operations for six months and two days during the Persian Gulf War.  The Veteran is a Persian Gulf War Veteran within the meaning of the applicable statute and regulation.  38 C.F.R. § 3.317(b).

Service connection may be established for a chronic disability resulting from an undiagnosed illness which became manifests during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i). 

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from an undiagnosed illness.  This further includes such chronic medically unexplained multi-symptom illnesses defined by a cluster of signs or symptoms as chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any diagnosed illness that the Secretary determines under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i). 

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a)(5).  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(6). 

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

Here, the competent evidence of record does not demonstrate that presumptive service connection is warranted for a qualifying chronic disability under 38 C.F.R. § 3.317.  The Veteran's claimed eye disorder, smell disorder, and multiple joint and muscle pain symptomatology is not eligible to be considered as a qualifying chronic disability under 38 C.F.R. § 3.317.  The medical records show that his eye and multiple joint and muscle pain symptomatology has been attributed to known condition, and the medical records do not establish that the Veteran's smell, eye, or multiple joint or pain disorders have been attributed to a medically unexplained multi-symptom illness, or as residuals of one of the infectious diseases listed in 38 C.F.R. § 3.317.  

In this regard, VA medical records show that the Veteran's eye disorder has been diagnosed as myopia, dry eyes, conjunctivitis and blepharitis.  See the reports of VA eye examinations dated in September 2004 and February 2013.  The record contains several private medical statements, which note that joint pain can be associated with the Veteran's non-service connected cardiomyopathy.  See statements from G. L. Nicolson, Ph.D., as well as private treatment records from  Dr. P.C.M.  A diagnosis of fibromyalgia was ruled out by the negative findings in the report of a February 2013 VA examination.  Further, despite the lack of radiographic evidence, the Veteran's current complaints multiple joint and muscle pain have been associated with diagnoses of arthritis by his treating private physician.  See private treatment records dated in 2001; see also a February 2013 VA examination report and a July 2013 addendum statement.   

With respect other Veteran's complaints of altered sense of smell, the preponderance of the competent medical evidence is against a finding that his complaints are attributable to a diagnosed disorder or an undiagnosed illness.  Instead, the clinical evidence consistently demonstrates that the Veteran had "normal" olfactory evaluations, and the VA examiner in the July 2013 addendum to the February 2013 VA examination, concluded that the Veteran's complaints were consistently with the general human population and not demonstrative of a clinical condition.  Moreover, the February 2013 VA examiner in the July 2013 addendum, specifically opined against the findings that the Veteran's smell and multiple joint and muscle pains were symptoms of an undiagnosed illness or unexplained multi-symptom illness.  

Since there are either clinical diagnoses of record for the claimed disorders or known conditions for which the symptoms are attributable to, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot be used to establish service connection for these conditions.  

The availability of presumptive service connection for a disability based on a qualifying chronic disability under 38 C.F.R. § 3.317, however, does not preclude an appellant from establishing service connection with proof of direct causation. Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Acne 

The Veteran seeks entitlement to service connection for acne.  He contends that his pre-existing acne disorder was aggravated by his period of service, to include his service during the Persian Gulf War when there were no facilities available for washing and bathing.  VA and private medical records show a current diagnosis of cystic acne and acne scarring. 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.  

Where a preexisting disease or injury is noted on the entrance examination, as in the instant case, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  

Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  

A finding of aggravation, however, is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  It is pointed out that the lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 C.F.R. § 3.306.

In this case, the Veteran's February 1988 enlistment examination contains a diagnosis of acne, and on his February 1988 medical history report indicates pre-existing skin diseases and cysts.  The Veteran further reported at his enlistment, that he had been treated by private dermatologist for acne and few cysts since age 15 to present.  In addition, an August 1988 treatment report indicates a reported history of acne for three years and he had been taking medication for six months prior to entry.  A November 1989 treatment report indicates a reported history of acne since age 16, and prior to entry, he had acne on his back, chest and posterior neck.  As such, the service treatment records show that the Veteran did not enter active duty with sound skin and the presumption of soundness does not attach.  See 38 U.S.C.A. § 1111.  Hence, acne was not incurred while on active duty.  While the acne was not incurred during service, the Board must still consider the question of in-service aggravation of the pre-existing condition.  See 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).

The evidence of record must first be reviewed to determine whether the Veteran's acne underwent a permanent increase in disability during service.  See Wagner, 370 F.3d at 1096; see also 38 U.S.C.A. § 1153, 38 C.F.R. § 3.306.  

Service treatment records dated in August 1988 show that the Veteran presented with complaints of boil on his neck for the past four months, and he reported that he had previously been treated by his private dermatologist, but he had not received treatment for the past four months.  Clinical evaluation revealed findings of papules on the faces, shoulder and neck.  The Veteran was prescribed E-mycine, and it was noted that he should be considered for Accutane prescription.  A February 1990 treatment report indicated the Veteran had minor acne at that time.  A February 1991 report indicated the Veteran reported that medication for acne, Doxiclycme, had made the Veteran sensitive to the sun, and had caused chapped lips.  The diagnosis was possible acne or contact dermatitis.  An April 1991 report graded the Veteran's acne, giving the maximum score for oiliness of the back and face, cysts of the back, excoriations of the back and chest, and sores of the back.  He subsequently underwent pre-Accutane screening.   A report dated prior to December 1991 indicated the Veteran was one month status Accutane treatment and he had no complaints other than dryness.  The Veteran's April 1992 discharge examination report contained a diagnosis of acne of the face, trunk, and left neck. 

An August 1992 private treatment noted that the Veteran had completed his 20-week Accutane treatment in March, and he would require surgical excision of two large persistent cystic lesions.  A November 1992 VA examination report diagnosed nodulocystic acne on the face, back, waist, buttocks and thighs, with pits and scars of the face that were too numerous to count. 

The service treatment record show that the Veteran complained of and sought treatment for acne problems that worsened to such a degree that he required a 20-week course of Accutane treatment prior to his separation from service.  Moreover, the service treatment records show that the Veteran reported that prior to his enlistment, he had been treated for acne manifested by a few cysts on his back, chest and posterior neck, and the February 1990 treatment record shows that the Veteran was assessed with minor acne; however, subsequent to his deployment during the Persian Gulf War, treatment records show that the Veteran was evaluated with the maximum score for oiliness on the face and back, as well as evaluated with acne on additional areas of the waist, buttocks and thighs.  Lastly, only six months after the Veteran separation from service, the November 1992 VA examiner observed that the Veteran's acne had resulted in pits and scars of the face that were too numerous to count. 

The record shows that between the time of the Veteran's enlistment and his separation from service, the severity of his acne increased from minor to maximum and his symptomatology had spread to other body areas.  The severity of his acne had increased to where he required a 20-week course of Accutane treatment, which required repetitive blood work evaluations, as opposed to antibiotic treatment.  In addition, the November 1992 VA examiner observed that the Veteran's acne had resulted in extensive pitting and scarring on his face and back, which also suggests an increase in his acne since his enlistment into service.  

The Board also recognizes that the Court of Appeals for Veterans Claims has stated specifically that a veteran's own statements are competent as to the observable skin problems since service.  See Falzone v. Brown, 8 Vet. App. 398, 405-06 (1995).   The Veteran has testified that during his deployment in Persian Gulf, his acne was aggravated by lack of washing and bathing facilities as well as the environmental hazards, and his acne had worsened so that he required Accutane treatment; and that he still suffers from acne and residuals of acne.  See various statements from the Veteran.  The medical records do show that the Veteran required 20-week Accutane treatment after his return from the Persian Gulf, and the Veteran's statements are competent evidence of continuity of acne problems.  There is no reason to doubt the credibility of his lay statements.  

Moreover, the record does contain the favorable medical opinion from the report of a December 2004 VA skin examination that shows the Veteran's period of service likely aggravated his pre-existing acne.  The VA examiner noted that during his period of service, the Veteran's acne had involved additional parts of his body and he had evaluated for Accutane treatment.  The VA examiner felt that the service treatment records indicated that it was "possible that his acne condition worsened shortly after his enlistment."  There is no explicit medical opinion of record to the contrary or to suggest that any increase was due to the natural progression of the disease. 

Here, there is substantial credible evidence suggesting an increase in severity in service so as to warrant a presumption of aggravation.  There is no contrary evidence of record that rises to the level of clear and unmistakable evidence so as to rebut that presumption.  

In sum, the record shows that the Veteran has been diagnosed with acne and residuals of acne.  Although the medical evidence establishes that the Veteran's acne pre-existed his period of service, the weight of the competent medical evidence shows that the Veteran's pre-existing acne was aggravated by his period of service.  The medical evidence of record shows an increase in the Veteran's acne from the time of his enlistment to his separation.  In addition, the December 2004 VA examiner provided a favorable medical nexus opinion on the likely aggravation of the pre-service acne disorder.  There is no explicit medical opinion of record to the contrary or to suggest that any increase was due to the natural progression of the disease.  Consequently, the Board finds that the Veteran's acne was permanently aggravated by his period of service.  Hence, service connection for acne is warranted.

Eye disorder 

The Veteran seeks entitlement to service connection for eye disorder, which he describes as dry eyes with recurrent conjunctivitis.  The Veteran asserts that he first experienced dry eyes during his period of service following his Accutane treatment for acne and he has continued to experience similar symptoms since then.  In the alternative, he asserts that his eye disorder is proximately caused by his now service-connected acne disability.  

In this case, a review of the medical evidence of records shows that the Veteran has been diagnosed with myopia, dry eyes, blepharitis, and conjunctivitis.  See VA eye examination reports dated in September 2004 and February 2013, as well as private medical records.  

Initially, the Board observes that myopia (nearsightedness) is a refractive disorder.  See Dorland's Illustrated Medical Dictionary (28th Ed. 1994) at 1094.  The law provides that refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was the subject of aggravation by a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental, or familial origin, unless the defect was subject to a superimposed disease or injury).  

On the Veteran's February 1988 enlistment examination, he was evaluated with normal eyes but in his left eye, he had uncorrected distance vision measured at 20/25, which was adjusted to 20/20 with corrective lens, and uncorrected near vision measured at 20/26, that could not be corrected.  On his associated medical history report, the Veteran marked that he wore glasses.  None of the subsequent service treatment records shows any eye-related problems, except a February 1991 treatment noted that showed the Veteran complained of photosensitivity related to his acne prescription.  At his separation examination in April 1992, the Veteran was evaluated with normal eyes and he had uncorrected vision measured at 20/20, bilaterally.  He denied any history of eye problems on his associated report of medical history.  

Here, the Veteran's service treatment records do not show an increase in his refractive error as a result of a superimposed injury.  Rather, his service treatment record demonstrate that his visual acuity improved from the time of his enlistment into service until his separation in 1992.  There is also no medical opinion linking any a post-service myopia to any event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

Therefore, the Board finds that service connection for myopia/refractive error may not be granted based on a superimposed disease or injury causing additional disability under VAOPGCPREC 82-90.  The Veteran's current myopia does not constitute disability for VA purposes.  See 38 C.F.R. § 3.303(c) and 4.9 (providing that refractive error is not a disease or injury for VA compensation purposes).  See also Winn v. Brown, 8 Vet. App. 510, 516 (1996).

Turning next to the Veteran's current dry eye and conjunctivitis, the Veteran contends that he first experienced symptoms of dry eye during his period of service and he has continued to experience similar symptoms since then. Post-service private treatment records show diagnosis and treatment for allergic conjunctivitis.  

There is no medical evidence showing that the Veteran's current dry eye disorder or recurrent conjunctivitis had an onset during his period of service.  See 38 C.F.R. § 3.303.  Again, none of the service treatment records shows complaints of dry eye problems or any other chronic eye disorders.  The 1991 service treatment record shows that the Veteran complained of photosensitivity attributable to his acne medication; however, at the time of his separation examination, the Veteran denied any chronic eye disorders and his eyes were evaluated as normal.   

The first medical evidence of any chronic eye problems comes from the report of a March 1996 VA examination.  At that time, the Veteran complained of dry eye symptoms since 1991 for which he used over-the-counter eye drops for relief.  An impression of dry eyes by history was given, although no abnormalities were observed on clinical evaluation.  The evidentiary gap between the Veteran's active service and the earliest medical evidence of his current eye problems also weighs against the Veteran's claims on a direct basis.  A lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claims.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330  (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

Moreover, the only pertinent medical opinions of record weigh against the Veteran's claim that any of his current eye disorders are related to his period of service. 

The Board acknowledges that Veteran submitted an article that describes known side-effects of Accutane treatment, which include vision impairment, and in particular, corneal opacities and decreased night vision.  However, in a February 2006 VA medical opinion report, the VA examiner opined that the Veteran's current eye dry complaints were not related to his inservice Accutane treatment as any such problems would have been reversible once the treatment stopped according the available medical literature.  With regard to conjunctivitis, the February 2006 VA examiner stated that there was nothing in the available medical literature that associated conjunctivitis with Accutane treatment.  

The record also contains the findings in the report of a February 2013 VA eye examination report, which reflect current diagnoses of dry eyes and blepharitis on clinical evaluation, but no finding of conjunctivitis.  Based on a review of the record and findings from clinical evaluation, the February 2013 VA examiner opined it was less likely as not that the Veteran's current eye disorders was caused or aggravated by his acne disorder or any other service-connected disability.  The VA examiner stated that upon review of the available medical references, the examiner was unable to find any medical nexus to establish causality between the Veteran's acne and his dry eyes. 

Essentially, the record lacks any medical evidence establishing a possible relationship between the Veteran's current dry eye and conjunctivitis and his period of active service.  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The Veteran is competent to speak to his perceived eye problems.  However, he lacks the medical knowledge necessary to competently state that any of his current eye diagnoses is related to any injury or disease that he might have incurred during his period of service. 

The Veteran's assertion that his current dry eye and conjunctivitis disorders are etiologically related to his service is not competent and persuasive evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) (no probative weight in the absence of evidence that he or she has the expertise to render opinions about medical matters).  To the extent the Veteran himself believes that his diagnosed dry eye and conjunctivitis disorders are related to his period of active service, his current diagnosed eye disorders were first diagnosed after his period of service and conjunctivitis is demonstrated through the results of clinical and laboratory testing that would not be capable of lay observation.  See Jandreau, 492 F. 3d at 1372.  As such, the Veteran is not competent to address etiology in the present case. 

The Board acknowledges that service connection may be established on the basis of chronicity and/or continuity of symptomatology under 38 C.F.R. § 3.303(b).  However, none of the Veteran's current eye disorders are listed among the disorders determined by VA to be "chronic" in 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to chronicity and continuity of symptomatology are not for application in the present case.  See Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013).  Moreover, there is no evidence of persistent symptoms of dry eyes or conjunctivitis, as the Veteran's eyes were evaluated as normal at the time of the 1992 separation examination and the April 2004 VA eye examination.  The Board finds that there is no competent credible evidence of record of continuity of symptoms since service of a chronic disease. 

For all the foregoing reasons, the Board finds that the claim for service connection for dry eye and conjunctivitis disorders must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

There is medical evidence of record regarding whether the Veteran's blepharitis is secondary to his now service-connected acne disability.  In a September 2004 VA eye examination report, the VA examiner observed that the Veteran had slight blepharitis that was secondary to his acne.  Service connection may be granted for a disability which is proximately due to, or the result of another service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board acknowledges the negative medical nexus opinion by the February 2013 VA examiner, that the Veteran's current blepharitis is not proximately caused by his now service-connected acne disability.  However, the Board finds that the February 2013 VA examiner's medical opinion bears no more probative value than the September 2004 VA examiner's medical opinion.  In this regard, both medical opinions were rendered after a review of the medical records, as well as in consideration of the Veteran's reported history.  As such, the weight of the evidence for and against a finding that the Veteran's blepharitis is secondary to his now service-connected acne disability is in relative equipoise.  

Resolving any doubt in the Veteran's favor, the Board finds that the medical evidence of record demonstrates that the Veteran's blepharitis is likely secondary to his now service-connected acne disability.  Accordingly, the benefit sought on appeal is allowed.

Smell Disorder 

The Veteran asserts that he has a smell disorder manifested by occasional episodes of smelling mildew or musty smell when it rains.  The Veteran reports that when he was stationed in the Persian Gulf in 1990, he smelled mildew and musty smells.  He further reports that since 1990, he has experienced similar smells of mildew and musty odors that lasts for a few minutes approximately two to three times a year, especially when there is damp weather.  The Veteran denied seeking any treatment for his complaints.  He contends that he has a current smell disorder that is related to his Persian Gulf War service.  In the alternative, he believes that he had a current smell disorder that is related to his in-service Accutane treatment. 

The Veteran's service treatment records do not show any complaints, treatment or diagnosis of any olfactory-related problems.  In 1996, the Veteran complained to his treating primary care physician that he experienced a strange musty smell occasionally. 

During an August 2004 VA general medical examination, the VA examiner recorded the Veteran's complaints of occasional altered sense of smell that lasted for a few minutes and occurred two to three times a year since 1990.  Clinical evaluation revealed normal smell sensation with both nostrils.  An impression of recurrent episodes of parosmia of unknown etiology by history was noted. 

In a February 2006 VA medical opinion report, by dermatologist, it was noted that a review of the medical literature demonstrated that olfactory disturbances (taste) had been observed in individuals who had Accutane treatment, but it was found that the side-effect was not long-lasting, and would resolve after the completion of the Accutane treatment.  The February 2006 VA examiner concluded that the preponderance of medical literature was against a finding of a chronic olfactory disturbance side-effect from Accutane treatment; however, the VA examiner noted that such a chronic disturbance could be possible.  Notably, the VA examiner's conclusion that such a contribution was "possible" is speculative and equivocal and the Board cannot accord it any probative weight.  See also Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In a June 2007 independent medical expert report, the examiner noted that a review of the Veteran's service treatment records did not show any complaints of smell disorder.  The examiner noted that the medical records showed that the Veteran had a diagnosis of PTSD, and that exacerbation of the Veteran's PTSD symptomatology brought out vivid memories of traumatic events.  Although the examiner found that there was insufficient information regarding any temporal association between the occasional episodes of altered smell and exacerbation of his PTSD symptomatology, the examiner felt that there was a favorable association between the Veteran's altered smell episodes and PTSD disability.  In an October 2007 addendum statement, the June 2007 medical examiner concluded that it was less likely than not that the Veteran's altered smell episodes were due to his service in the Persian Gulf War.  The examiner recommended further evaluation regarding any possible association to the Veteran's PTSD disability or history of sinus disorders. 

The Veteran was afforded another VA examination in February 2013 to determine the nature and etiology of his claimed smell disorder manifested by occasional episodes of smell of mildew and musty odors.  Clinical evaluation revealed no abnormalities as the Veteran was able to identify the smells on the qualitative smell test.  The VA examiner concluded that the Veteran had dysosmia, which has been an ongoing problem since 1990 based on his reported history.  The examiner further noted that a review of the credible medical literature supports a finding that exposure to dust, sand storms, and burning debris can damage the nasal passage and affect one's sense of smell.  The VA examiner concluded that the Veteran's dysosmia was at least as likely as not due to his service in the Persian Gulf. 

However, in a July 2013 addendum medical statement, the VA examiner clarified that the Veteran did not have an underlying condition manifested by his complaints of occasional smell of mildew and musty odors.  The VA examiner noted that the Veteran denied any loss of sense of smell and he only complained of occasional episodes of smells of mildew and musty odors when it rains.  The VA examiner found that the Veteran was "smelling what most normal humans would smell when it rains, a damp musty smell," and the only difference was the Veteran experienced memories of Persian Gulf War.  The VA examiner further stated that the Veteran's complaints were not manifestations of an undiagnosed illness since it does occur in general populations when it rains; people smell the scent of the outdoors when it rains. 

VA law requires that the grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  One of the requirements for service connection is competent evidence that a claimed disability currently exists.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Here, the preponderance of the medical evidence is against a finding that the Veteran has a current diagnosis of a disability manifested by occasional altered sense of smell.  

While the record does show that the Veteran's complaints had been previously associated with the diagnoses of parosmia or dysosmia, the February 2013 medical expert in the July 2013 VA addendum statement concluded that the Veteran's complaints were not manifestations of an underlying condition.  Rather, in the addendum, the examiner explained that the Veteran was experiencing normal olfactory sensations when it rains, similar to what the general human population experiences when it rains - a damp musty odor or smell of outdoors.  A similar conclusion was provided by the June 2007 medical expert, when he felt that the Veteran's complaints of occasional altered smell were symptoms of his PTSD disability and not a separate diagnosed disorder.  

In short, the preponderance of the medical evidence does not demonstrate that the  Veteran has a current diagnosed disorder manifested by his complaints of occasional altered smell.  See Brammer v. Derwinski, 3 Vet. App. at 223; Rabideau v. Derwinski, 2 Vet. App. at 143; Degmetich v. Brown, 104 F. 3d at 1328.

The Board has considered the Veteran's contentions that he has a smell disorder that is due to military service, to include his inservice Accutane treatment.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d at 1331; Washington v. Nicholson, 19 Vet. App. at 368- 69.  The Board acknowledges that lay testimony is competent evidence if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  See 38 C.F.R. 
§ 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. at 30. 

In this capacity, the Board acknowledges the statements from the Veteran with regard to his experience of occasional episodes of altered smell since 1990.  Even if the Board were to concede that the Veteran experienced occasional episodes of altered smell after service, the fact remains that he does not have a current disability for VA purposes.  While the Veteran is competent to attest to what he smells, the Veteran is not competent to attest to an olfactory disability; that requires proper evaluation conducted by an appropriate examiner.  In this case, clinical evaluations have consistently reflected normal olfactory results and in the July 2013 addendum statement, the February 2013 VA examiner clarified that the Veteran's complaints were normal olfactory reactions.  Thus, the Veteran's assertions as to complaints of occasional altered smell following service are outweighed by the medical evidence that reflects that he does not currently meet the criteria for a diagnosis of an olfactory disorder.  

Without the required proof that he has a current diagnosed olfactory disability, the Board need not determine whether there is a correlation between for all intents and purposes a nonexistent disability and his military service, because this, quite simply, is impossibility.  See Watson v. Brown, 4 Vet. App. at 314.  See, too, Maggitt v. West, 202 F.3d at 1375; D'Amico v. West, 209 F.3d at 1326; Hibbard v. West, 13 Vet. App. at 548; and Collaro v. West, 136 F.3d at 1308. 

The Board also accepts the lay statements and testimony from the Veteran as credible evidence that he has experienced episodes of altered smell and the medical records demonstrate the Veteran has complained of occasional episodes of strange musty smells when it rains.  However, the medical evidence of record discussed above also suggests that the Veteran's complaints are likely a symptom of his service-connected PTSD.  See Barr, 21 Vet. App. at 303.  The Veteran is currently receiving disability compensation for PTSD, with hallucinations and intrusive thoughts, being symptoms thereof.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Multiple Joints and Muscle Pain 

The Veteran seeks entitlement to service connection for multiple joint and muscle pains, which he believes is related to his period of service, to include his inservice Accutane treatment.  When the Veteran initiated his claim, he complained of diffused joint and muscle pain since 1991.  However, during an August 2004 VA general medical examination, the Veteran informed the VA examiner that he had not suffered from any diffused multiple joints and muscle pain since 2003.  He was evaluated as asymptomatic.  More recently, during a February 2013 VA examination, the Veteran informed the VA examiner that he experienced pain in his knees, elbows, neck, and hands, and he had been treated for arthritis with anti-inflammatory medication by his private physician.   

Pertinently, the Board notes that the Veteran has already been awarded service connection for his left and right knee disorders.  The Board must consider whether the Veteran has diagnoses involving his joints and muscles, other than his knee, that are related to his period of service.  

The Veteran's service treatment records does not show any complaints of joint or muscle pain, except for treatment records to knee pain.  Beginning in 1996, the private treatment records to show that the Veteran complained of stiffness, joint pain, and myalgia, and he was assessed with diffused arthralgia, and later, assessed with arthritis.  He initiated a claim for service connection for multiple joint and muscle pain in October 1996.  

The report of the August 2004 VA general medical examination shows that the Veteran informed the VA examiner that he "used to have diffused joint and muscle pain all over body since 1991" and his symptoms became more pronounced in 1999 or 2000.  Reportedly, he was treated with anti-inflammatories and pain medication for two years, until his symptoms resolved.  The Veteran denied any diffused multiple joint or muscle pain since 2003 and he denied any current medication.  Clinical evaluation revealed no findings of swelling, tenderness, or redness in the extremities or spine.  An impression of a history of multiple joint and muscle pain of unknown etiology, from 1991 to 2002; currently asymptomatic.  

In a February 2006 VA medical opinion report by a dermatologist, it was noted that a review of the medical literature showed that Accutane treatment could result in acute, but not chronic, muscle and joint pain.  The examiner stated that medical literature did not demonstrate that complaints of multiple muscle and joint pain persisted for years after the completion of Accutane treatment.  Based on the review of medical literature and claims folder, the VA examiner concluded that it was less likely than that the Veteran's multiple joint and muscle pain was due to his inservice Accutane treatment.  

In a February 2007 independent medical expert opinion report, the examiner observed that the medical evidence suggested a temporal relationship between the Veteran's history of resolved multiple joint and muscle pain in 2003 and the marked improvement of idiopathic cardiomyopathy as well as the start of his treatment for hypothyroidism.  In an October 2007 addendum statement, the medical examiner stated that the Veteran's complaints of multiple joint and muscle pain was not likely related to his service in the Persian Gulf.  The examiner recommended that the Veteran should be evaluated for fibromyalgia as the medical records showed that the results of multiple blood tests did not suggest an inflammatory muscle disease, such as rheumatoid arthritis. 

The Veteran was afforded another VA examination in February 2013, but based on the clinical findings from the examination and review of medical history, the VA examiner concluded that the Veteran did not meet the diagnostic criteria for fibromyalgia.  Moreover, the VA examiner noted that the Veteran denied any symptoms of widespread joint and muscle pain that would indicate fibromyalgia or evidence of an undiagnosed illness.  The Veteran reported a history of arthritis, for which he currently takes medication. No x-rays were conducted, but a diagnosis of arthritis was recorded.  The VA examiner stated that based on a review of the evidence of record, the Veteran's multiple muscle and joint pain and arthritis were not related to his period of service.  In a July 2013 addendum statement, the VA examiner confirmed that the medical evidence supported a diagnosis of arthritis.  The examiner noted that there was no evidence of trauma in service to the Veteran's joints and spine.  Based on a review of the record, the VA examiner concluded that it was less likely than not that the Veteran's arthritis was incurred in or related to his period of service.  Instead, the VA examiner noted that the Veteran's history of arthritis was indicative of the natural aging process as well as obesity. 

In this case, the record does demonstrate a previous diagnosis of arthritis, despite the lack of radiographic evidence.  See private treatment records starting from 2000, and the February 2013 VA examination report.  As such, element (1) has been satisfied.  

With respect to element (2), the in-service injury or disease, the Veteran's service treatment records does not show any complaints of joint or muscle pain, except for treatment records to knee pain.  The service treatment records do reflect that the Veteran was stationed in the Southeast Asia during the Persian Gulf and he was received 20-week course of Accutane treatment.  However, there is no diagnosis of chronic joint or muscle disorders, beyond the left knee problems, in service.    

The medical evidence of record also does not reflect a diagnosis of arthritis by x-ray evidence during the first year after the Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309.  Rather, the first medical evidence of complaints of arthralgia does not come until five years, and there is no x-ray evidence to support a diagnosis of arthritis in the joints, other than the knees.   Element (2), an in-service injury or disease, has not been satisfied.

With respect to element (3), a nexus or relationship between the Veteran's current diagnosis of arthritis and his period of service, the probative medical opinion from the February 2013 VA examiner in the July 2013 addendum weighs heavily against the Veteran's claim.  

The Board acknowledges that in various medical records the Veteran's treating private physician has indicated that the Veteran's complaints of multiple joint and muscle pain is related to his period of service.  See a February 2000 medical statement from Dr. P.C.M, as well as various treatment records starting in 1996.   However, beyond suggesting a temporal connection between the Veteran's complaints and his period of service, in that the Veteran's complaints followed his period of service in the Persian Gulf, Dr. M. does not provide any rational for his medical conclusion.  In this regard, the Board notes while the Veteran reported a history of multiple joint and muscle pain since 1991, his treatment record do not show he complained of such problems until five years after his separation from service.  Moreover, the Veteran's symptomatology of diffused multiple joint and muscle pain resolved in 2003, and his current complaints of elbow, hand, and neck were not considered in those previous statements. 

The Board finds that the February 2013 VA examiner's medical opinion provides the most probative evidence regarding the etiology of the Veteran's claimed multiple joint and muscle pain, currently identified as arthritis.  In that regard, the VA examiner based his medical opinion on the findings from the service treatment records, which indeed showed no treatment of trauma to the joints other than the knee in service.  In addition, the VA examiner considered all the other relevant medical and lay evidence in the claims folder, including the Veteran's lay statements and the medical records from Dr. M.  The Board gives greater weight of probative value to the medical opinion from the VA examiner, because that opinion is based on a review of the entire claims folder and because the VA examiner provided a clear and thorough explanation in support his conclusion.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

As noted above in the legal criteria above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service-connection element for certain chronic diseases is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is one of the chronic diseases listed under 38 C.F.R. § 3.309.  Here, the medical evidence fails to demonstrate that the Veteran's arthritis manifested to a compensable degree with in the first year after separation and does not support a continuity of the Veteran's symptoms from his separation from service in 1992.  Pertinently, the Veteran reported that his previous complaints of diffused multiple joint and muscle pain resolved in 2003, and he now complaints of specific joint pain involving his hands, elbow and neck. 

Accordingly, element (2), in-service disease or injury, and element (3), a nexus or relationship between the current diagnosed disorder and injury in service, have not been satisfied, and the Veteran's claim for service connection for multiple joint and muscle pain (currently identified as arthritis) fails on these bases.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.



ORDER

Entitlement to service connection for acne is granted.

Entitlement to service connection for dry eyes and conjunctivitis is denied

Entitlement to service connection for blepharitis is granted. 

Entitlement to service connection for smell disorder is denied. 

Entitlement to service connection for multiple joint and muscle pain is denied. 




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


